DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai (Pub 2015/0061786, further referred to as Mai).
As to claim 1, Mai teaches an oscillator circuit arrangement (fig 3) comprising: a gain stage (M1 and M2); a feedback loop including a crystal device (crystal) connected to the gain stage; a clock signal monitor circuit (peak detector) detecting at least one of a frequency shift and loss of oscillation (paragraph 6), the clock signal monitor circuit coupled to an output terminal of the gain stage and configured to generate a control signal (output of peak detector), the control signal controlling the current through the gain stage (connected between M2 and M3, which applies a biasing current, paragraph 6).
As to claim 2, Mai teaches the gain stages comprise an output terminal to provide a clock signal (FOSC) and the clock signal monitor circuit is configured to generate an increased current through the gain stage if at least one of frequency shit and loss of oscillation of the clock is detected (paragraph 6).

As to claim 4, Mai teaches a current mirror circuit (M11 and M3), the controllable current source being connected to an input path of the current mirror circuit (M12), an output path of the current mirror circuit connected to the gain stage (M2) to supply current to the gain stage.
	As to claim 6, Mai teaches the current mirror includes a diode connected MOS transistor (M11) and the controlled current source is connected in series with the drain source path of the diode connected transistor (M12 is connected in series with M11).
	As to claim 10, Mai teaches the gain stage includes at least one transistor (M1/M2) of which the drain terminal is coupled to the gate terminal through the crystal (gates of M1 and M2 connected to Xin and drains connected to Xout), wherein the terminals of the crystal device are connected to a respective capacitor (Cp).
As to claim 13, Mai teaches an oscillator circuit arrangement (fig 3) comprising used in a display device (paragraph 4): a gain stage (M1 and M2); a feedback loop including a crystal device (crystal) connected to the gain stage; a clock signal monitor circuit (peak detector) detecting at least one of a frequency shift and loss of oscillation (paragraph 6), the clock signal monitor circuit coupled to an output terminal of the gain stage and configured to generate a control signal (output of peak detector), the control signal controlling the current through the gain stage (connected between M2 and M3, which applies a biasing current, paragraph 6), wherein the oscillator circuit provides a clock signal to control the display of information of the display device (paragraph 4, the oscillator is used in the a display device, and its operation is a matter of intended use and not given weight).


	As to claim 15, Mai teaches the current mirror includes a diode connected MOS transistor (M11) and the controlled current source is connected in series with the drain source path of the diode connected transistor (M12 is connected in series with M11), wherein the MOS transistor is switched into a conductive state or a non-conductive state in response to the control signal (M12 is gate controlled based on the output signal of the peak detector).

Claim(s) 1, 2, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittal et al (Patent 9054637, further referred to as Mittal).
As to claim 1, Mittal teaches an oscillator circuit arrangement (fig 4) comprising: a gain stage (32); a feedback loop including a crystal device (12) connected to the gain stage; a clock signal monitor circuit (62 and 64) detecting at least one of a frequency shift and loss of oscillation (column 7 line 56 to column 8 line 12), the clock signal monitor circuit coupled to an output terminal of the gain stage and configured to generate a control signal (Vc), the control signal controlling the current through the gain stage (controls current flow of 34’ 6).
As to claim 2, Mittal teaches the gain stages comprise an output terminal to provide a clock signal (OUT) and the clock signal monitor circuit is configured to generate an increased current through the gain stage if at least one of frequency shit and loss of oscillation of the clock is detected (column 7 lines 36-56).
As to claim 8, Mittal teaches a counter where the clock signal monitor circuit to generate the output signal for at least a predetermined amount of time (column 8 line 4-6, a predetermined interval).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Hofer (Patent 7369009).
	As to claim 5, this claim is dependent on claims 1 and 4, the rejection of which is discussed above.  
	Mai does not teach the current source is in parallel with the MOS transistor.
	Hoffer teaches a crystal oscillator circuit (fig 2) with a current source (9) connected to a MOS transistor (8) in a diode configuration forming a current mirror (with 7), where an adjustable current circuit (6) is connected in parallel.   As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the crystal circuit taught in Mai with the current adjustment circuit taught in Hofer it improve the inject current tuning range for crystal oscillator circuits.
	As to claim 7, Hoffer teaches switches (10-13) switched ON/OFF to control the current flow (column 3 lines 58-65).  It would have been obvious to a person of ordinary skill in the art to make the switches MOS transistors, as MOS transistors are notoriously well known in the art as switch circuits (gate controlled to open/close).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849